Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part, “…the first case includes a plurality of first slits located radially outward of the first impeller; the second case includes a plurality of second slits… a flange extending radially outward from an outer peripheral surface of the first case or the second case located between the first slit and the second slit”. It is unclear which slits the flange extends between, as there are a plurality of first and second slits. It is unclear if the “first slit” recited can be any of the plurality of first slits, or a specific slit within the plurality, or the entire plurality of slits as a group (and the same goes for the second slit). Therefore, Claim 1 is indefinite in scope.
Claims 2-7 are indefinite due to their dependency on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki et al. (US 20180195525) in view of Takemoto et al. (US 20120026688).
Regarding Claim 1, Hakozaki et al. teaches an inline axial flow fan, comprising: a first fan including a first impeller that is rotatable about a central axis, a first motor portion that rotates the first impeller, and a first case that surrounds an outer periphery of the first impeller (Fig. 2 #2 – first fan with impeller #21, motor #22, and case #23); and a second fan including a second impeller that is rotatable about a central axis, a second motor portion that rotates the second impeller, and a second case that surrounds an outer periphery of the second impeller (Fig. 2 #3 – second fan with impeller #31, motor #32, and case #33); wherein the first fan and the second fan is positioned in sequence from one axial side to another axial side (Fig. 2); and the inline axial flow fan includes a flange extending radially outward from an outer peripheral surface of the first case or the second case (paragraph 0029; Fig. 2 #2321 – exhaust flange portion as flange).
However, Hakozaki et al. fails to teach the first case includes a plurality of first slits located radially outward of the first impeller; the second case includes a plurality of second slits located radially outward of the second impeller, the flange located between the first slit and the second slit in an axial direction.
Takemoto et al. teaches an axial fan with a case that includes a plurality of slits in order to improve air intake as well as reduce the deterioration of an air volume in a surge range (paragraphs 0007,0008,0053; Fig. 1 #111,112 - slits). Hakozaki et al. and Takemoto et al. are analogous prior art as they both relate to axial fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first and second cases taught by Hakozaki et al. with the slits taught by Takemoto et al. in order to improve air intake as well as reduce the deterioration of an air volume in a surge range (paragraphs 0007,0008). It would further be obvious that the placement of the slits would cause the flange to be arranged between the first and second plurality of slits.
Regarding Claim 6, Hakozaki et al. as modified by Takemoto et al. teaches all the limitations of Claim 1 above. Hakozaki et al. further teaches wherein the inline axial flow fan is a counter-rotating fan in which the first impeller and the second impeller are rotated in opposite directions (paragraph 0115).
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki et al. in view of Takemoto et al., and further in view of Hayashigaito et al. (US 8226350).

However, Hakozaki et al. as modified by Takemoto et al. fails to teach further comprising a housing that accommodates the first case and the second case, wherein the flange divides a space between the first case and the second case and the housing in the axial direction.
Hayashigaito et al. teaches an inline axial fan that has a housing to accommodate the first and second cases in order to straighten and guide the discharged air (Col. 1 lines 28-36, Col. 2 lines 14-16; Fig. 1 #100 – casing as housing). Hakozaki et al. and Hayashigaito et al. are analogous prior art as they each relate to inline axial fans. Therefore, it would have been obvious to a person of ordinary skill in the art to put the first and second cases taught by Hakozaki et al. into a housing as taught by Hayashigaito et al., in order to straighten and guide the discharged air (Col. 1 lines 28-36, Col. 2 lines 14-16).
Regarding Claim 3, Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. teaches all the limitations of Claim 2 above. Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. further teaches wherein the housing has a rectangular tube shape extending in the axial direction (Hayashigaito et al. Fig. 1); and the first case and the second case are cylindrical at least from the first slit to the second slit in the axial direction (Hakozaki et al. paragraph 0026; Fig. 1 #230,330 – cylindrical portions of cases).
Regarding Claim 5, Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. teaches all the limitations of Claim 2 above. Hakozaki et a partition plate that partitions a space between an outer peripheral surface of the first case and an inner peripheral surface of the housing into a plurality of spaces in a circumferential direction; and a partition plate that partitions a space between an outer peripheral surface of the second case and the inner peripheral surface of the housing into a plurality of spaces in the circumferential direction (Hakozaki et al. paragraph 0026; Fig. 1 #236,336 – outer flat surfaces as partition plates; Hayashigaito et al. Col. 3, line 65 – Col. 4, line 2 – fan cases abut inner wall of housing, which would cause flat surfaces of Hakozaki et al. to partition the interior into a plurality of spaces circumferentially).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki et al. in view of Takemoto et al. and further in view of Hayashigaito et al., and further in view of Sun et al. (US 20180100518).
Regarding Claim 4, Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. teaches all the limitations of Claim 2 above.
Hakozaki et al. further teaches the first case and the second case are cylindrical at least from the first slit to the second slit in the axial direction (paragraph 0026; Fig. 1 #230,330 – cylindrical portions of cases).
However, Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. fails to explicitly teach wherein the housing has a cylindrical shape extending in the axial direction.
Hayashigaito et al. does teach that the shape of the housing matches the shape of the fan cases. Sun et al. teaches an inline axial fan that uses a circular flange rather 
Additionally, absent a criticality or unexpected result, changes in shape are obvious (See MPEP 2144.04 IV B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki et al. in view of Takemoto et al. and further in view of Hayashigaito et al., and further in view of Zhang et al. (US 20180070473).
Regarding Claim 7, Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. teaches all the limitations of Claim 2 above. Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. further teaches wherein the housing includes a first opening on one axial side and a second opening on the other axial side (Hayashigaito et al. Fig. 1).
However, Hakozaki et al. as modified by Takemoto et al. and further modified by Hayashigaito et al. fails to teach an air filter in at least one of the first opening and the second opening.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. (7872381), Yamada et al. (8047803), and Jin (7942627) each teach an inline axial fan.
Takemoto (8882455) teaches an axial fan with slits in the casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745